Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 29, 2002, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
While putting on a shirt in defendants’ house, plaintiff was injured when his hand came into contact with the blade of an operating ceiling fan. Plaintiff admitted that he had been aware of the presence of the ceiling fan immediately before he was injured. There was no evidence of any defect in the fan or its installation, nor was there any evidence of any building code violation. On this record, the fan did not pose a reasonably foreseeable hazard, and defendants were therefore entitled to summary judgment (see Jones v Presbyterian Hosp., 3 AD3d 225 [2004]; Goldban v 56th Realty, 304 AD2d 408 [2003]; Pinero v Rite Aid of N.Y., 294 AD2d 251, 253 [2002], affd 99 NY2d 541 [2002]; Pepic v Joco Realty, 216 AD2d 95, 96 [1995]). Concur—Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.